Citation Nr: 0830289	
Decision Date: 09/05/08    Archive Date: 09/10/08

DOCKET NO.  05-35 623A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to restoration of a 100 percent disability rating 
for status post aortic valve replacement with history of 
rheumatic heart disease, including the question of whether a 
higher rating is warranted for this disability, currently 
evaluated as 10 percent disabling effective February 1, 2005.  


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

B.R. Mullins, Associate Counsel 


INTRODUCTION

The veteran had active service from May 1968 to December 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in 
Jackson, Mississippi, reducing the veteran's disability 
evaluation for a replaced aortic valve from 100 percent to 10 
percent, effective February 1, 2005.  

The veteran was afforded a hearing before a Decision Review 
Officer (DRO) in August 2005 at the RO in Jackson, 
Mississippi.  The veteran was also afforded a pre-decisional 
hearing before the Compensation and Pension Board in August 
2004 at the RO in Jackson, Mississippi.  Copies of the 
transcripts from these hearings have been obtained and 
incorporated with the record.  

In January 2008, the Board denied the veteran's appeal of the 
November 2004 RO decision.  The veteran appealed to the 
United States Court of Appeals for Veterans Claims 
(hereinafter the Court).  In May 2008, the Secretary filed a 
motion requesting that the Court vacate the Board's January 
2008 decision.  The veteran's representative apparently did 
not oppose the motion, and in July 2008, that motion was 
granted by the Court.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

The veteran was originally granted service connection for 
rheumatic heart disease in a March 1970 rating decision.  A 
disability evaluation of 10 percent was assigned, effective 
from August 9, 1969.  The veteran then underwent surgery to 
replace an aortic valve in September 2003.  After the 
surgery, the veteran's disability evaluation was increased to 
100 percent as of September 13, 2003, as is mandated by 
Diagnostic Code 7016.  

In August 2004, the veteran was afforded VA examination to 
determine if his 100 percent disability evaluation should 
continue.  According to the VA examiner, the veteran had 
estimated METS (metabolic equivalents) greater than 7 but not 
greater than 10.  No examples were provided explaining how 
the examiner reached this estimation.  Based on this 
examination, the veteran's disability evaluation was reduced 
to 10 percent under Diagnostic Code 7016 in a November 2004 
RO decision.  An effective date of February 1, 2005 was 
assigned.  The Board affirmed the RO's decision in January 
2008.  

The veteran should be afforded an additional VA examination.  
As previously noted, no examples were provided in the August 
2004 VA examination to support the examiner's estimation that 
the veteran had METS greater than 7 but not greater than 10.  
According to 38 C.F.R. § 4.104, Note (2), a VA examination 
may rely on an estimation of METS when exercise testing 
cannot be done for medical reasons, if the examiner's 
estimation is supported by specific examples, such as slow 
stair climbing or shoveling snow.  No such examples were 
provided in this case, and as such, the August 2004 VA 
examination does not provide sufficient evidence.  

Accordingly, the case is REMANDED to the AMC for the 
following action:

1. The veteran should be afforded a VA 
heart examination to determine the current 
level of disability due to the veteran's 
rheumatic heart disease and his September 
2003 aortic valve replacement.  The claims 
file and a copy of this remand must be 
made available to the examiner designated 
to examine the veteran.  All indicated 
tests and studies should be accomplished, 
and all clinical findings should be 
reported.  

Additionally, if the examiner finds that 
an estimation must be made regarding METS 
due to medical reasons, then the examiner 
must provide specific examples in support 
of that estimation.  

2. After completion of the above, the 
claim should be reviewed in light of any 
new evidence.  The veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case (SSOC) and be afforded an opportunity 
to respond.  Thereafter, the case should 
be returned to the Board for appellate 
review.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).

_________________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


